Citation Nr: 1105665	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957; 
and from June 1958 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in December 2009 for further development.  

The Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDINGS OF FACT

1.  By way of a July 1990 rating decision, the RO denied the 
Veteran's claim for service connection for a back disability; the 
Veteran did not file a notice of disagreement.    

2.  Certain evidence received since the July 1990 decision is new 
and raises a reasonable possibility of substantiating the claim.
	


CONCLUSIONS OF LAW

1.  The July 1990 RO rating decision which denied the Veteran's 
claim for service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Certain evidence received since the January 1990 decision is 
new and material; accordingly, the claim for service connection 
for a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated November 2005.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the 
Board notes that the RO sent the Veteran a July 2007 
correspondence that fully complied with Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in May 2010.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the May 2010 notice constituted adequate notice to the 
appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a Statement of the Case.  38 C.F.R. § 19.26.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible. The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Veteran's claim for service connection for a back disability 
was denied in July 1990.  The Veteran failed to file a notice of 
disagreement; and the decision became final.  

The evidence on record at the time of the July 1990 rating 
decision included service treatment records that reflect that in 
October 1955, the Veteran was struck by an automobile while 
acting as a road guard for a convoy.  He sustained a fracture of 
the pelvis.  A January 1956 examination report states that the 
Veteran's back was normal.  The service treatment records also 
reflect that the Veteran underwent VA examinations in May 1957 
and June 1958.  Both examinations yielded normal findings with 
regards to the Veteran's back.  Reports of Medical Histories 
completed by the Veteran in conjunction with the examinations do 
not contain any indications of a back disability.  Additional 
evidence on record at the time of the July 1990 rating decision 
included an April 1968 correspondence from Dr. J.W. in which he 
stated that the Veteran had an operation in November 1966 for the 
excision of a herniated nucleous pulposus incurred as a result of 
an on the job injury, and for which he was awarded some 
disability benefits.  Evidence on record at the time of the July 
1990 rating decision also included a May 1990 VA examination 
report that states that the Veteran did not have any unusual 
symptoms associated with being struck by an automobile in 1955.  
Instead, the Veteran reported that after being discharged from 
service, he felt a popping sensation in his back while attempting 
to move a 55 gallon drum of copper.  

The basis for the July 1990 denial was the fact that there were 
no findings of a back disability in the service treatment 
records, and the fact that the Veteran admitted that he was not 
complaining about any unusual symptoms associated with his 1955 
motor vehicle accident; but that his symptoms were related to a 
job injury sustained approximately two years after service.  The 
Board also noted that the May 1990 VA examiner was unable to 
state that the back disability was due to his service connected 
pelvis fracture without resorting to mere speculation.  

Evidence submitted since the July 1990 rating decision consists 
of hearing testimony.  There is also an undated typewritten 
statement from the Veteran apparently received at the RO while 
the claims file was previously before the Board in connection 
with the prior remand.  In this statement, the Veteran alleges 
that he underwent surgery for his back in 1960.  If the Veteran 
did indeed undergo back surgery in 1960, it would have been 
within one year of service and prior to his post service work 
injury.  This appears to be the first report by the Veteran of 
any 1960 back surgery.  The Board notes that the claims file 
contains no medical evidence that the Veteran underwent back 
surgery in 1960.  However, for new and material evidence 
purposes, the Veteran's new statement regarding the 1960 surgery 
is presumed to be credible. 

Such evidence is new and material when considered in light of the 
prior final decision.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a claim of 
service connection for a back disability.  To this extent, the 
appeal is granted subject to the directions set forth in the 
following remand section of this decision. 


REMAND

As noted above, new evidence is presumed to be credible, for new 
and material evidence purposes only.  Now that the claim is 
reopened, the VA must undertake an analysis of the Veteran's 
credibility on a de novo basis.  Currently the Veteran's 
assertion of a 1960 back surgery is not supported by the 
evidence.  The Board finds that the Veteran should be given an 
opportunity to submit additional evidence to support his claim.  

Additionally, the Board notes that the Veteran has argued 
alternatively that his back disability is secondary to his 
service connected pelvis fracture.  The Board notes that the May 
1990 VA examiner was unable to render an opinion regarding 
whether the Veteran's back disability was sustained as a result 
of his service connected pelvic fracture.  With the benefit of 
additional outpatient treatment records, the Board finds that a 
VA examination is warranted to determine the etiology of the 
Veteran's back disability and if an opinion regarding secondary 
service connection can be made at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to furnish 
more detailed of the claimed 1960 back 
surgery such as name and location of the 
medical facility and month of the year.  
The RO should then take appropriate action 
to request all records of any such surgery.    

2.  The Veteran should then be afforded a 
VA examination for the purpose of 
determining the etiology of his back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should offer 
detailed responses to the following 
questions:

a)  is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's back 
disability is began during or is 
causally linked to any incident of 
service?

b)  is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's back 
disability is proximately due to or 
has been caused by his service-
connected pelvis fracture?

c)  is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's back 
disability has been aggravated by his 
service-connected pelvis fracture?

The examiner is also requested to provide a 
rationale.  
 
3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


